HENRY, J.
We find iu the evidence no ground for recission of this contract because of the alleged incapacity of the plaintiff to understand that she was conveying a fee simple remainder in her homestead to her newly married son-in-law and daughter and reserving to herself a life estate. The concurrent arrangement, however, by which the young folks were to live with and support her and run the farm during her lifetime, has proved to *606be incapable of literal fulfillment in a manner tolerable to the plaintiff. The ample powers of courts of equity in such cases are herein fortified by the defendants’ consent that the decree may take the form of a money allowance to the plaintiff, in lieu of the mode of support provided in the contract. Since she has a life estate in the farm she is in equity entitled to the net annual rental value of the farm without the improvements made by the defendants. In view of the run down condition of the farm at the time she relinquished it, we find from the evidence that its net annual rental value, without the subsequent improvements, would be $1.50 per acre and the plaintiff is awarded judgment at that rate, per acre, for the full period since she has resided elsewhere, and at a like rate henceforth, so long as and from time to time when plaintiff shall so reside elsewhere, payable quarterly on October 1, 1907, and at equal quarterly intervals thereafter. The degree will also carry compensation to her in the amount decreed in the court below for the live stock appropriated by but not assigned to the defendants. The payments now accrued shall be payable within thirty days from this date, without interest, and they, together with such as shall hereafter accrue, are made a lien upon the entire interest of defendants and each of them, save that the defendants may as far as their remainder interest is concerned, be granted a right of way for railroad purposes through their property, free of said lien; and the respective rights of the parties for the purpose of a division of any entire compensation that may be jointly received by said parties for such grant, whenever joined in by the plaintiff, are hereby found to be as follows, viz: value of the plaintiff’s interest is one-third, and the value of the defendant’s interest is two-thirds.
This court retains jurisdiction of this cause for the purpose and to the extent only of enforcing its decree.
Marvin and Winch, JJ., concur.